Citation Nr: 0310992	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-20 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for hypertension and 
residuals of a cerebrovascular accident.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel









INTRODUCTION

The veteran had active service from October 1942 to December 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 RO rating decision which 
denied service connection for hypertension and residuals of a 
cerebrovascular accident.  In January 2001, the Board 
remanded this appeal to the RO for further development.  


REMAND

In August 2002, the Board undertook additional development of 
the evidence on the issue on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The development 
has been completed to the extent possible, including 
obtaining additional VA and private treatment records.  
However, that regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of this, the 
case must be remanded for the following: 

After assuring that there has been 
compliance with the notice requirements 
of the Veterans Claims Assistance Act of 
2000 (VCAA), the RO should readjudicate 
the claim for service connection for 
hypertension and residuals of a 
cerebrovascular accident, taking into 
account all evidence received since the 
February 1999 supplemental statement of 
the case.  If the claim is denied, the RO 
should issue a supplemental statement of 





the case to the veteran, and he should be 
given an opportunity to respond, before 
the case is returned to the Board.  





	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




